

EXHIBIT 10.1


PUGET ENERGY, INC.


AMENDMENT NO. ONE TO
2005 LONG-TERM INCENTIVE PLAN


This Amendment No. One is made to the Puget Energy, Inc. 2005 Long-Term
Incentive Plan (the "Plan"). This amendment becomes effective February 9, 2006.
All terms defined in the Plan shall have the same meanings when used herein. All
provisions of the Plan not amended by this Amendment No. One shall remain in
full force and effect.


1. Subsection (c) of the Definition of Change of Control in Appendix A to the
2005 Long-Term Incentive Plan shall be replaced in its entirety by the
following:


(c) Consummation of a Business Combination unless immediately following such
Business Combination, (i) more than 60% of the then-outstanding shares of common
stock of the corporation resulting from or effecting such Business Combination
and the combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners of the outstanding
Common Stock immediately prior to such Business Combination in substantially the
same proportion as their ownership, immediately prior to such Business
Combination, of the outstanding Common Stock, (ii) no Entity (excluding the
Company or any employee benefit plan (or related trust) of the Company or the
corporation resulting from or effecting such Business Combination) beneficially
owns, directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from or effecting such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from or effecting such Business
Combination were Incumbent Directors of the Company at the time of the execution
of the initial agreement or action of the Board providing for such Business
Combination.


Puget Energy, Inc. has caused this Amendment to be executed on the date
indicated below.
 
PUGET ENERGY, INC.
 


 
By: /s/ Stephen E. Frank
 
Its: Chair, Compensation and Leadership Development Committee, Puget Energy,
Inc. Board of Directors
 


Dated: February 9, 2006